UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6685



EPHRAIN RELIFORD, JR.,

                                              Plaintiff - Appellant,

          versus


LAURA PAIGE; JACKALEANE LAWSON; CAPTAIN DON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-00-210-17BC-3)


Submitted:   September 20, 2001           Decided:   October 17, 2001


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ephrain Reliford, Jr., Appellant Pro Se. Vinton DeVane Lide, VINTON
D. LIDE & ASSOCIATES, Lexington, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ephrain Reliford, Jr., appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

We have reviewed the record and the district court’s opinion

accepting   the   magistrate   judge’s   recommendation   and   find   no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. See Reliford v. Paige, No. CA-00-210-17BC-3 (D.S.C.

filed Mar. 30, 2001; entered Apr. 4, 2001).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                AFFIRMED




                                   2